Citation Nr: 0308194	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  95-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for left knee strain with internal derangement, residuals of 
fractured left tibia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The case returns to the Board following remands to the RO in 
June 1997 and June 2000.  

The Board notes that, in a January 2003 rating decision, the 
RO denied the veteran's claim for service connection for a 
right knee disorder, a lumbar spine disorder, an acquired 
psychiatric disorder to include depression, and a sleep 
disorder.  Review of the record before the Board reveals no 
indication that the veteran as yet has initiated an appeal of 
that decision.  Therefore, these issues are not currently 
before the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's left knee disability is manifested by 
subjective complaints including left knee and leg pain, 
difficulty walking due to incomplete extension of the leg, 
and giving way of the knee and leg causing falls; objective 
findings of limp, some tenderness around the patella, varying 
report of minimal atrophy, and limitation of active knee 
motion; and X-ray evidence of minimal degenerative changes in 
the knee.  There is no evidence of significant limitation of 
motion passively, meniscal or ligamentous deficiency, 
instability or loose motion in the knee joint, swelling, 
deformity, crepitus, or erythema.    




CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for left knee strain with internal derangement, residuals of 
fractured left tibia, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2002).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the January 1995 rating decision, May 1995 
statement of the case, and supplemental statements of the 
case dated through November 2002, the RO provided the veteran 
and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, by letter dated in May 
2002, the RO explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the veteran and VA to identify and/or 
obtain evidence for the appeal, requested that he provide 
further information concerning evidence previously identified 
as relevant to his claim, and generally asked that he provide 
or authorize the release of other pertinent evidence.  
Finally, the November 2002 supplemental statement of the case 
provided the text of the amended regulations relating to the 
duty to notify and assist.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has obtained VA 
treatment records and multiple physical examinations of the 
knee.  In June 1997 and June 2002 statements, the veteran 
specifically denied receiving treatment other than VA 
treatment for the left knee.  The Board notes that requests 
for additional records from several VA facilities identified 
by the veteran yielded negative responses in May 1994, June 
1994, and October 1997.  The Board also observes that the 
veteran failed to report for a VA examination scheduled in 
March 2000.  As there is no indication from the claims folder 
or allegation from the veteran that additional evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance concerning his 
appeal, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

The RO established service connection for left knee strain 
with internal derangement, residuals of fractured left tibia, 
in an October 1961 rating decision.  At that time, it 
assigned a 10 percent disability rating.  The RO continued 
that evaluation in subsequent rating actions dated through 
September 1993.  

The veteran submitted a claim for an increased rating in 
April 1994.  He alleged having constant pain and some giving 
way of the leg.  VA medical records obtained in connection 
with the claim showed complaints of left knee pain in June 
and August 1993.  Notes from August 1993 indicated that 
examination of the left knee revealed no focal findings 
despite complaints.  X-rays of the left knee were normal.  

In a January 1995 rating decision, the RO continued the 10 
percent evaluation for the left knee disability.  The veteran 
perfected an appeal of that decision.  

The veteran underwent a VA examination in April 1996.  He 
described persistent pain since service.  The pain was 
aggravated by walking and not completely relieved by rest.  
He could walk a mile but had to stop frequently.  He had 
fallen when the left leg gave way.  The examiner observed 
that the veteran walked with a definite limp favoring the 
left leg.  Range of motion was from 0 to 137 degrees.  There 
was slight tenderness around the patella.  All ligaments were 
intact.  There was no deformity, swelling, atrophy, 
crepitation on movement, subluxation, instability, or loose 
motion.  The diagnosis included status post surgical 
correction of dislocated left patella.  The examiner 
commented that the veteran also suffered from peripheral 
neuropathy of both feet resulting in sensory loss and poor 
balance, which he felt was the most important cause of his 
falls.  X-rays ordered in connection with the examination 
were negative for abnormality.   

VA medical records showed that the veteran was referred to a 
private physician, M. Gillespie, M.D., for evaluation of the 
left knee in May 1997.  The veteran stated that the left knee 
had had problems since service and had buckled and caused him 
to fall numerous times.  He wore a knee brace almost 
constantly.  The pain in the knee was often unbearable.  He 
also described swelling in the left calf.  Dr. Gillespie 
commented that the veteran had a prominent limp favoring the 
left side.  There was minimal wasting in the left quadriceps.  
The left calf was enlarged, but did not have the appearance 
of Baker's cyst.  Left knee motion was from 0 to 135 degrees 
passively.  Active motion was poor: he could barely kneel 
down and squatted flexing only to 90 degrees.  The left knee 
had no effusion, crepitus with movement of the patella, joint 
line tenderness, meniscus click, instability of ligaments, or 
cruciate deficiency.  X-rays of the knee were normal.  Dr. 
Gillespie stated that he found no major problem with the left 
knee and concluded that the veteran's subjective complaints 
exceeded the objective findings.          

In a June 1997 statement, the veteran related that the left 
leg was weak.  He had been provided with a knee brace and 
sometimes had to use a cane to walk.  If he walked any 
distance, he had to stop and rest. 

Additional private medical records that addressed treatment 
for an unrelated physical disorder included a report of 
examination in November 1997 at St. Joseph Regional Medical 
Center.  Physical examination of the extremities showed no 
atrophy, good range of motion of the major joints, and no 
joint swelling or tenderness.  Similar findings were shown on 
examination in April 2002.   

The veteran was afforded another VA examination in January 
1998.  He described sharp, burning pain that traveled from 
the mid thigh to mid calf.  He again related that he had 
fallen numerous times, suggesting that the leg did not fully 
extend to allow him to plant his foot to walk.  He used a 
brace that had a spring to help extend the leg while walking.  
He tended to drag his foot or toes.  The veteran also 
experienced locking of the joint in certain circumstances.  
He had to use his had to forcibly extend the knee to unlock 
it.  The examiner observed that the veteran walked with 
noticeable favoring of the left leg.  Left knee motion was 
from 6 to 116 degrees.  There was no swelling in the knee, 
though the left calf was enlarged.  Ligaments were intact.  
X-rays and magnetic resonance imaging (MRI) of the left knee 
were normal.  The diagnosis included old contusion of the 
left knee with prolonged pain and unexplained loss of normal 
use and internal derangement of the left knee not supported 
by examination or studies.  The examiner commented that it 
was not possible to define a pathologic process in the left 
knee.  

The veteran failed to report for a VA examination scheduled 
in March 2000.    

In June 2002, the veteran presented for another VA 
examination.  He indicated that his left knee did not always 
extend when he walked and that he had fallen numerous times.  
He used a brace.  On examination, the veteran's gait was 
intact without list or limp and he sat without difficulty.  
He was able to stand on his toes one leg at a time, meaning 
that he was able to support his body weight with his leg 
plantar flexed at the ankle with his heel off the ground.  
However, when asked to push his foot against the examiner's 
hand in formal motor testing, he was unable to do so.  During 
Romberg testing, the veteran stepped out once to the left and 
once to the right.  Range of motion testing revealed flexion 
to 112 degrees with pain, although later in the examination 
flexion to 120 degrees was observed.  There was tenderness to 
suprapatellar pressure.  There was no atrophy, effusion, 
crepitus, erythema, guarding, or callus on the foot.  
Anterior drawer test and McMurray test were negative.  The 
knee was stable to varus and valgus stress.  X-rays of the 
left knee showed minimal degenerative changes.  X-rays of the 
left tibia and fibula were negative for bony abnormality.  
The impression was minimal degenerative joint disease of the 
knee per X-ray and longstanding diagnosis of internal 
derangement of the left knee not supported by recent MRI.  
The examiner commented that the veteran did not appear to be 
fully cooperative with the examination, i.e., at times he put 
forth inconsistent effort, which precluded an accurate 
assessment of his disability.  

In a September 2002 addendum to the examination report, the 
examiner stated that he reviewed the claims file.  He 
clarified that the veteran's apparent lack of cooperation 
clouded any description of the effect of the left knee 
disability on the veteran's ordinary activities or during 
flare-ups.  He added that, although minimal degenerative 
joint disease could flare up, he was unable to ascertain what 
activity would induce flare.  The examiner also stated that 
the veteran's apparent clinical inconsistency on examination 
regarding ability to stand on the toes but inability to push 
the foot against the examiner's hand precluded accurate 
assessment of motor ability.  

The RO obtained additional VA medical records dated through 
October 2002.  Notes dated in April 1997 showed that the 
veteran was fitted with a hinged brace for the left knee.  
Subsequent records reflected intermittent complaints of left 
knee and leg pain without record of examination.      



Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (means of listing diagnostic 
code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code (Code) 5257, other 
impairment of the knee.  38 C.F.R. 
§ 4.71a.  The rating schedule has other diagnostic codes for 
the evaluation of knee disability that provide an evaluation 
greater than 10 percent.  However, the evidence does not 
demonstrate ankylosis of the knee (Code 5256), or dislocated 
semilunar cartilage (Code 5258).  Although the disability 
characterization includes residuals of tibia facture, there 
is no evidence of nonunion or malunion of the tibia and 
fibula (Code 5262).  In addition, there is no evidence of 
right knee flexion limited to 30 degrees or extension limited 
to 15 degrees, which is required for a higher rating under 
Code 5260 or Code 5261, respectively.  Accordingly, the Board 
will continue to evaluate the right knee disability under 
Code 5257.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(Board's choice of diagnostic code should be upheld if 
supported by explanation and evidence). 

Under Code 5257, a 10 percent rating is assigned for slight 
knee disability due to recurrent subluxation or lateral 
instability.  Moderate and severe disability is evaluated at 
20 percent and 30 percent, respectively.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The Board notes that application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not appropriate where, as here, the 
diagnostic code is not predicated on loss of range of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (specifically 
addressing the evaluation of a knee disability under Code 
5257).  But see Spurgeon v. Brown, 
10 Vet. App. 194 (1997) (even if a separate rating for pain 
is not required, the Board must still provide reasons and 
bases regarding application of the regulation).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

In this case, the veteran's subjective complaints include 
left knee and leg pain, difficulty walking due to incomplete 
extension of the leg, and giving way of the knee and leg 
causing falls.  Objective findings on physical examination 
have been limited to observation of limp, some tenderness 
around the patella, varying report of minimal atrophy, and 
limitation of active knee motion.  There is no evidence of 
significant limitation of motion passively, swelling, 
deformity, crepitus, or erythema.  In addition, despite 
reports from the veteran of giving way and locking and his 
wearing a brace, there is no evidence of meniscal or 
ligamentous deficiency or any instability or loose motion in 
the knee joint.  In fact, the April 1996 VA examiner 
specifically associated the occurrence of falls with a 
disorder wholly unrelated to the service-connected left knee 
injury.  Only the most recent X-rays of the left knee show 
minimal degenerative changes; all earlier films were normal.  
MRI of the knee is normal.  The Board notes that Dr. 
Gillespie found that the veteran's subjective complaints 
exceeded objective findings of knee disability.  Similarly, 
the January 1998 VA examiner was unable to explain the loss 
of use of the knee and could not define and underlying 
pathology for the complaints.  Taking into consideration all 
potential bases for increasing the left knee disability 
rating, the Board cannot conclude that the overall disability 
picture warrants an increase in evaluation from 10 percent.  
38 C.F.R. § 4.7.  

The Board notes that a veteran who has arthritis and 
instability of the knee may be rated separately under Codes 
5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  Although current examination finds 
evidence of minimal arthritic changes, there is no competent 
medical evidence confirming any instability of the knee, 
despite the veteran's report.  Thus, there is no basis for a 
separate rating.  

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for left knee 
strain with internal derangement, residuals of fractured left 
tibia.  The appeal is denied.  


ORDER

A disability rating greater than 10 percent for left knee 
strain with internal derangement, residuals of fractured left 
tibia, is denied.    




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

